DETAILED ACTION
Applicant’s response filed on January 11, 2021 to the Non-Final mailed on September 3, 2020 is acknowledged.
Claim Status

Claims 31-45, 47-48, and 50-53 are pending. 
Claims 31-45, 47-48, and 50-53 are allowed.

Withdrawn Rejections
The rejection of claims 31-45, 47-48, 50-53, 56, 58, and 59-62 under 35 U.S.C. 112 first paragraph is withdrawn.
The rejection of claims 31-45, 47-48, 50-53, 56, 58, and 59-62 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meier et al. (Timed bromocriptine administration reduces body fat stores in obese subjects and hyperglycemia in type II diabetics. Experientia. 1992 Mar 15;48(3):248-53) in view of McCall et al. (US 20030212085) Altreuter et al. (US 20070178165 Al), and Ansel et al. (Pharmaceutical Dosage Forms and Drug Delivery Systems. 1995. p 79) is withdrawn.
The Double Patenting Rejection over US Pat No. 10137132, 9415005, 8431155 are withdrawn in view of the T.D. filed on 1/11/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627